UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-5962 Name of Registrant: Vanguard Variable Insurance Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: December 31 Date of reporting period: March 31, 2012 Item 1: Schedule of Investments Vanguard Money Market Portfolio Schedule of Investments As of March 31, 2012 Face Market Maturity Amount Value Yield 1 Date ($000) ($000) U.S. Government and Agency Obligations (59.6%) 2 Fannie Mae Discount Notes 0.070% 4/25/12 1,400 1,400 2 Fannie Mae Discount Notes 0.100% 5/9/12 1,600 1,600 2 Fannie Mae Discount Notes 0.110% 5/14/12 2,900 2,900 2 Fannie Mae Discount Notes 0.090%–0.100% 5/16/12 8,000 7,999 2 Fannie Mae Discount Notes 0.065%–0.070% 5/21/12 6,300 6,299 2 Fannie Mae Discount Notes 0.150% 7/16/12 5,285 5,283 2 Fannie Mae Discount Notes 0.140% 7/18/12 1,000 1,000 2 Fannie Mae Discount Notes 0.140% 7/25/12 1,400 1,399 3 Federal Home Loan Bank Discount Notes 0.075% 4/9/12 2,725 2,725 3 Federal Home Loan Bank Discount Notes 0.090% 4/27/12 4,611 4,611 3 Federal Home Loan Bank Discount Notes 0.080%–0.090% 5/2/12 8,000 7,999 3 Federal Home Loan Bank Discount Notes 0.090% 5/4/12 1,000 1,000 3 Federal Home Loan Bank Discount Notes 0.090%–0.100% 5/9/12 5,078 5,077 3 Federal Home Loan Bank Discount Notes 0.145% 5/16/12 5,000 4,999 3 Federal Home Loan Bank Discount Notes 0.150% 7/10/12 2,200 2,199 3 Federal Home Loan Bank Discount Notes 0.140% 8/3/12 4,069 4,067 3 Federal Home Loan Banks 5.000% 9/14/12 3,115 3,182 3 Federal Home Loan Banks 4.500% 9/14/12 1,100 1,121 2,4 Federal Home Loan Mortgage Corp. 0.182% 8/24/12 25,000 24,995 2,4 Federal Home Loan Mortgage Corp. 0.193% 2/4/13 10,000 9,996 2,4 Federal Home Loan Mortgage Corp. 0.202% 3/21/13 8,000 7,996 2,4 Federal Home Loan Mortgage Corp. 0.193% 5/6/13 8,000 7,995 2,4 Federal Home Loan Mortgage Corp. 0.193% 6/3/13 8,000 7,996 2,4 Federal Home Loan Mortgage Corp. 0.192% 6/17/13 1,000 999 2,4 Federal National Mortgage Assn. 0.262% 8/23/12 14,500 14,498 2,4 Federal National Mortgage Assn. 0.272% 9/17/12 13,685 13,684 2,4 Federal National Mortgage Assn. 0.272% 10/18/12 11,000 10,999 2,4 Federal National Mortgage Assn. 0.262% 11/23/12 13,000 12,997 2,4 Federal National Mortgage Assn. 0.272% 12/20/12 5,500 5,499 2,4 Federal National Mortgage Assn. 0.271% 12/28/12 2,200 2,200 2,4 Federal National Mortgage Assn. 0.232% 8/12/13 8,000 7,997 2,4 Federal National Mortgage Assn. 0.213% 11/8/13 12,000 11,994 2,4 Federal National Mortgage Assn. 0.212% 11/14/13 15,000 14,993 2 Freddie Mac Discount Notes 0.100% 4/9/12 1,000 1,000 2 Freddie Mac Discount Notes 0.070%–0.090% 4/23/12 6,130 6,130 2 Freddie Mac Discount Notes 0.080%–0.090% 4/30/12 13,000 12,999 2 Freddie Mac Discount Notes 0.110% 5/2/12 1,000 1,000 2 Freddie Mac Discount Notes 0.090% 5/14/12 2,000 2,000 2 Freddie Mac Discount Notes 0.090% 5/21/12 1,200 1,200 2 Freddie Mac Discount Notes 0.120% 5/29/12 8,000 7,998 2 Freddie Mac Discount Notes 0.075% 5/30/12 2,215 2,215 2 Freddie Mac Discount Notes 0.110% 6/25/12 1,200 1,200 2 Freddie Mac Discount Notes 0.130% 7/9/12 20,000 19,993 2 Freddie Mac Discount Notes 0.140% 7/30/12 2,000 1,999 2 Freddie Mac Discount Notes 0.140% 8/6/12 2,550 2,549 2 Freddie Mac Discount Notes 0.170% 8/14/12 3,700 3,698 2 Freddie Mac Discount Notes 0.150% 8/16/12 10,000 9,994 2 Freddie Mac Discount Notes 0.170% 8/27/12 2,000 1,999 2 Freddie Mac Discount Notes 0.150%–0.170% 9/10/12 11,000 10,992 United States Treasury Bill 0.044% 4/26/12 4,669 4,669 United States Treasury Bill 0.055%–0.065% 5/3/12 18,000 17,999 United States Treasury Bill 0.095% 5/17/12 30,000 29,996 United States Treasury Bill 0.070%–0.111% 5/31/12 56,000 55,992 United States Treasury Bill 0.105%–0.115% 6/7/12 4,000 3,999 United States Treasury Bill 0.095% 6/14/12 25,000 24,995 United States Treasury Bill 0.150% 9/27/12 10,000 9,992 United States Treasury Note/Bond 4.500% 4/30/12 21,000 21,074 United States Treasury Note/Bond 1.000% 4/30/12 10,000 10,007 United States Treasury Note/Bond 1.375% 5/15/12 45,000 45,070 United States Treasury Note/Bond 0.750% 5/31/12 20,000 20,019 United States Treasury Note/Bond 4.750% 5/31/12 20,000 20,152 United States Treasury Note/Bond 1.875% 6/15/12 26,500 26,595 United States Treasury Note/Bond 0.625% 6/30/12 10,000 10,012 United States Treasury Note/Bond 1.500% 7/15/12 47,250 47,440 United States Treasury Note/Bond 0.625% 7/31/12 10,000 10,018 United States Treasury Note/Bond 0.375% 8/31/12 7,500 7,506 United States Treasury Note/Bond 1.375% 9/15/12 4,000 4,022 Total U.S. Government and Agency Obligations (Cost $676,221) Corporate Bonds (0.0%) General Electric Capital Corp. (Cost $473) 2.800% 1/8/13 465 Commercial Paper (18.2%) Finance - Auto (1.9%) American Honda Finance Corp. 0.190%–0.210% 4/3/12 1,650 1,650 American Honda Finance Corp. 0.180% 4/4/12 500 500 American Honda Finance Corp. 0.210% 4/9/12 1,500 1,500 American Honda Finance Corp. 0.160% 4/16/12 1,000 1,000 American Honda Finance Corp. 0.190%–0.210% 4/17/12 1,000 1,000 American Honda Finance Corp. 0.160% 6/5/12 4,750 4,749 Toyota Credit Canada Inc. 0.350% 9/24/12 500 499 Toyota Motor Credit Corp. 0.541% 4/5/12 250 250 Toyota Motor Credit Corp. 0.542% 4/9/12 1,000 1,000 Toyota Motor Credit Corp. 0.551% 4/17/12 500 500 Toyota Motor Credit Corp. 0.521% 5/1/12 1,400 1,399 Toyota Motor Credit Corp. 0.582% 5/15/12 730 729 Toyota Motor Credit Corp. 0.531% 5/21/12 2,000 1,999 Toyota Motor Credit Corp. 0.552% 6/1/12 1,370 1,369 Toyota Motor Credit Corp. 0.552% 6/4/12 1,000 999 Toyota Motor Credit Corp. 0.481% 6/11/12 1,000 999 Toyota Motor Credit Corp. 0.431% 8/27/12 1,000 998 Finance - Other (6.8%) 5 Chariot Funding LLC 0.190% 5/7/12 500 500 5 Chariot Funding LLC 0.190% 5/8/12 800 800 5 Chariot Funding LLC 0.200% 5/10/12 500 500 5 Chariot Funding LLC 0.190% 5/14/12 1,031 1,031 5 Chariot Funding LLC 0.190% 5/18/12 2,000 1,999 General Electric Capital Corp. 0.371% 4/10/12 1,000 1,000 General Electric Capital Corp. 0.371% 4/11/12 4,000 3,999 General Electric Capital Corp. 0.371% 4/12/12 4,000 3,999 General Electric Capital Corp. 0.391% 5/15/12 3,000 2,998 General Electric Capital Corp. 0.391% 5/16/12 5,000 4,997 General Electric Capital Corp. 0.381% 6/19/12 3,000 2,997 General Electric Capital Corp. 0.310% 7/9/12 1,000 999 General Electric Capital Corp. 0.310% 8/16/12 5,000 4,994 General Electric Capital Services Inc. 0.361% 4/2/12 4,000 4,000 General Electric Capital Services Inc. 0.381% 4/10/12 4,000 4,000 General Electric Capital Services Inc. 0.401% 5/7/12 1,000 1,000 5 Jupiter Securitization Co. LLC 0.190% 5/8/12 400 400 5 Jupiter Securitization Co. LLC 0.190% 5/9/12 250 250 5 Old Line Funding LLC 0.220% 4/2/12 400 400 5 Old Line Funding LLC 0.210% 4/4/12 250 250 5 Old Line Funding LLC 0.210% 4/9/12 500 500 5 Old Line Funding LLC 0.210% 4/16/12 542 542 5 Old Line Funding LLC 0.210% 4/17/12 5,366 5,365 5 Old Line Funding LLC 0.210% 4/18/12 2,000 2,000 5 Old Line Funding LLC 0.210% 4/26/12 500 500 5 Old Line Funding LLC 0.200% 5/3/12 1,000 1,000 5 Old Line Funding LLC 0.190% 5/7/12 424 424 5 Old Line Funding LLC 0.200% 5/10/12 802 802 5 Old Line Funding LLC 0.200% 5/18/12 1,000 1,000 5 Old Line Funding LLC 0.190% 6/1/12 1,028 1,028 5 Old Line Funding LLC 0.180%–0.190% 6/4/12 2,000 1,999 5 Old Line Funding LLC 0.180% 6/5/12 500 500 5 Old Line Funding LLC 0.180% 6/11/12 600 600 5 Old Line Funding LLC 0.180% 6/18/12 1,000 1,000 5 Old Line Funding LLC 0.180% 6/20/12 5,000 4,998 5 Straight-A Funding LLC 0.180% 5/24/12 1,500 1,500 5 Straight-A Funding LLC 0.180% 5/25/12 300 300 5 Straight-A Funding LLC 0.180% 5/30/12 500 500 5 Straight-A Funding LLC 0.180% 6/1/12 250 250 5 Straight-A Funding LLC 0.180% 6/11/12 750 750 5 Straight-A Funding LLC 0.180% 6/11/12 3,823 3,822 5 Straight-A Funding LLC 0.180% 6/14/12 6,575 6,572 Foreign Banks (4.1%) 5 Australia & New Zealand Banking Group, Ltd. 0.451% 4/4/12 1,000 1,000 5 Australia & New Zealand Banking Group, Ltd. 0.220%–0.461% 4/10/12 1,500 1,500 5 Australia & New Zealand Banking Group, Ltd. 0.501% 5/10/12 2,000 1,999 4,5 Australia & New Zealand Banking Group, Ltd. 0.322% 8/17/12 1,500 1,500 5 Australia & New Zealand Banking Group, Ltd. 0.351% 8/27/12 2,000 1,997 5 Australia & New Zealand Banking Group, Ltd. 0.351% 8/30/12 8,000 7,988 5 Commonwealth Bank of Australia 0.341% 9/4/12 6,750 6,740 Royal Bank of Canada 0.170% 6/22/12 1,400 1,399 5 Westpac Banking Corp. 0.501% 5/18/12 5,000 4,997 5 Westpac Banking Corp. 0.210%–0.220% 7/2/12 5,200 5,197 4,5 Westpac Banking Corp. 0.392% 7/16/12 4,000 4,000 5 Westpac Banking Corp. 0.401% 8/7/12 6,000 5,992 4,5 Westpac Banking Corp. 0.291% 10/2/12 1,900 1,900 Foreign Industrial (3.2%) 5 Nestle Capital Corp. 0.170% 4/11/12 1,000 1,000 5 Nestle Capital Corp. 0.170% 4/13/12 500 500 5 Nestle Capital Corp. 0.170% 4/16/12 1,000 1,000 5 Nestle Capital Corp. 0.230% 5/17/12 500 500 5 Nestle Capital Corp. 0.331% 7/16/12 1,500 1,498 5 Nestle Capital Corp. 0.281% 7/23/12 1,000 999 5 Nestle Capital Corp. 0.291% 10/9/12 8,000 7,988 5 Nestle Capital Corp. 0.291% 10/17/12 1,250 1,248 5 Nestle Capital Corp. 0.301% 10/26/12 2,500 2,496 Nestle Finance International Ltd. 0.150% 6/8/12 1,000 1,000 Nestle Finance International Ltd. 0.175% 6/11/12 500 500 Nestle Finance International Ltd. 0.291% 10/12/12 1,600 1,597 Nestle Finance International Ltd. 0.291% 10/15/12 2,000 1,997 Nestle Finance International Ltd. 0.301% 11/1/12 1,000 998 Nestle Finance International Ltd. 0.311% 12/17/12 5,000 4,989 5 Novartis Securities Investment Ltd. 0.180%–0.190% 6/11/12 1,700 1,699 5 Novartis Securities Investment Ltd. 0.180%–0.185% 6/15/12 1,750 1,749 5 Novartis Securities Investment Ltd. 0.200% 7/9/12 1,000 999 5 Total Capital Canada, Ltd. 0.150% 6/8/12 1,000 1,000 5 Total Capital Canada, Ltd. 0.150% 6/20/12 2,500 2,499 Industrial (2.2%) General Electric Co. 0.150% 6/25/12 1,500 1,499 5 Johnson & Johnson 0.070% 4/2/12 500 500 5 Procter & Gamble Co. 0.130% 5/11/12 6,300 6,299 5 The Coca-Cola Co. 0.170% 5/16/12 6,000 5,999 5 The Coca-Cola Co. 0.160% 5/24/12 500 500 5 The Coca-Cola Co. 0.160% 5/25/12 1,000 1,000 5 The Coca-Cola Co. 0.160% 6/7/12 2,000 1,999 5 The Coca-Cola Co. 0.150% 6/8/12 1,000 1,000 5 The Coca-Cola Co. 0.160% 6/15/12 800 800 5 The Coca-Cola Co. 0.150% 6/21/12 1,250 1,249 5 The Coca-Cola Co. 0.150% 6/22/12 500 500 5 The Coca-Cola Co. 0.150% 6/25/12 250 250 5 Wal-Mart Stores, Inc. 0.140% 4/27/12 1,000 1,000 5 Wal-Mart Stores, Inc. 0.160% 5/17/12 3,000 2,999 Total Commercial Paper (Cost $206,264) Certificates of Deposit (15.1%) Domestic Banks (1.9%) Branch Banking & Trust Co. 0.240% 4/2/12 2,000 2,000 Branch Banking & Trust Co. 0.200% 4/9/12 1,500 1,500 Branch Banking & Trust Co. 0.200% 4/10/12 2,500 2,500 Branch Banking & Trust Co. 0.200% 4/17/12 1,600 1,600 Branch Banking & Trust Co. 0.200% 4/18/12 8,000 8,000 Branch Banking & Trust Co. 0.190% 4/27/12 1,500 1,500 Branch Banking & Trust Co. 0.190% 6/26/12 1,500 1,500 Branch Banking & Trust Co. 0.190% 6/28/12 1,000 1,000 Branch Banking & Trust Co. 0.190% 7/2/12 1,700 1,700 Eurodollar Certificates of Deposit (4.5%) Australia & New Zealand Banking Group, Ltd. 0.455% 4/5/12 9,000 9,000 Australia & New Zealand Banking Group, Ltd. 0.500% 5/2/12 2,000 2,000 Australia & New Zealand Banking Group, Ltd. 0.210% 5/3/12 1,000 1,000 Commonwealth Bank of Australia 0.500% 5/18/12 5,000 5,000 Commonwealth Bank of Australia 0.380% 8/17/12 2,000 2,000 Commonwealth Bank of Australia 0.370% 8/23/12 5,000 5,000 National Australia Bank Ltd. 0.500% 4/5/12 4,000 4,000 4 National Australia Bank Ltd. 0.382% 8/14/12 4,000 4,000 4 National Australia Bank Ltd. 0.382% 8/15/12 6,000 6,000 National Australia Bank Ltd. 0.400% 9/7/12 3,000 3,000 National Australia Bank Ltd. 0.380% 9/14/12 3,000 3,000 4 National Australia Bank Ltd. 0.351% 9/27/12 7,000 7,000 Yankee Certificates of Deposit (8.7%) Bank of Montreal (Chicago Branch) 0.190% 5/7/12 4,000 4,000 Bank of Montreal (Chicago Branch) 0.200% 5/17/12 5,000 5,000 Bank of Montreal (Chicago Branch) 0.180% 6/5/12 8,000 8,000 Bank of Montreal (Chicago Branch) 0.180% 6/8/12 5,000 5,000 Bank of Nova Scotia (Houston Branch) 0.450% 5/1/12 2,000 2,000 Bank of Nova Scotia (Houston Branch) 0.240% 5/2/12 2,000 2,000 Bank of Nova Scotia (Houston Branch) 0.460% 5/2/12 5,000 5,000 Bank of Nova Scotia (Houston Branch) 0.460% 5/7/12 4,000 4,000 Bank of Nova Scotia (Houston Branch) 0.490% 5/15/12 2,750 2,750 Bank of Nova Scotia (Houston Branch) 0.480% 5/18/12 1,000 1,000 Bank of Nova Scotia (Houston Branch) 0.430% 5/29/12 4,200 4,202 Bank of Nova Scotia (Houston Branch) 0.520% 5/29/12 900 900 Bank of Nova Scotia (Houston Branch) 0.250% 7/2/12 2,000 2,000 4 National Australia Bank Ltd. (New York Branch) 0.392% 4/20/12 7,000 7,000 Toronto Dominion Bank (New York Branch) 0.380% 4/3/12 5,000 5,000 Toronto Dominion Bank (New York Branch) 0.380% 4/4/12 3,000 3,000 Toronto Dominion Bank (New York Branch) 0.370% 4/17/12 5,000 5,000 Toronto Dominion Bank (New York Branch) 0.380% 5/1/12 5,000 5,000 Toronto Dominion Bank (New York Branch) 0.210% 5/8/12 500 500 Toronto Dominion Bank (New York Branch) 0.390% 5/8/12 4,000 4,000 Toronto Dominion Bank (New York Branch) 0.170% 6/25/12 5,000 5,000 Toronto Dominion Bank (New York Branch) 0.280% 8/23/12 6,000 6,000 4 Westpac Banking Corp. (New York Branch) 0.393% 5/3/12 7,000 7,000 Westpac Banking Corp. (New York Branch) 0.490% 6/8/12 5,000 5,002 Total Certificates of Deposit (Cost $170,654) Repurchase Agreements (0.2%) Goldman Sachs & Co. (Dated 3/30/12, Repurchase Value $2,000,000, collateralized by Federal National Mortgage Assn. 0.375%, 12/28/12) (Cost $2,000) 0.080% 4/2/12 2,000 Taxable Municipal Bonds (0.4%) 6 BlackRock Municipal Bond Trust TOB VRDO 0.350% 4/2/12 185 185 6 BlackRock Municipal Income Investment Quality Trust TOB VRDO 0.350% 4/2/12 100 100 6 BlackRock Municipal Income Trust TOB VRDO 0.350% 4/2/12 1,650 1,650 6 BlackRock MuniHoldings Fund II, Inc. TOB VRDO 0.350% 4/2/12 150 150 6 BlackRock MuniHoldings Fund, Inc. TOB VRDO 0.350% 4/2/12 195 195 6 BlackRock MuniHoldings Quality Fund II, Inc. TOB VRDO 0.350% 4/2/12 205 205 6 BlackRock MuniHoldings Quality Fund II, Inc. TOB VRDO 0.350% 4/2/12 1,550 1,550 6 BlackRock MuniYield Investment Quality Fund TOB VRDO 0.350% 4/2/12 130 130 6 BlackRock Strategic Municipal Trust TOB VRDO 0.350% 4/2/12 100 100 6 Los Angeles CA Department of Water & Power Revenue TOB VRDO 0.310% 4/9/12 145 145 6 Massachusetts Transportation Fund Revenue TOB VRDO 0.310% 4/9/12 100 100 6 Seattle WA Municipal Light & Power Revenue TOB VRDO 0.310% 4/9/12 100 100 Total Taxable Municipal Bonds (Cost $4,610) Tax-Exempt Municipal Bonds (3.3%) Akron OH Bath & Copley Joint Township Hospital District Revenue (Akron General Health System) VRDO 0.170% 4/9/12 600 600 Arizona Health Facilities Authority Revenue (Banner Health) VRDO 0.180% 4/9/12 675 675 Arizona Health Facilities Authority Revenue (Banner Health) VRDO 0.190% 4/9/12 95 95 Ascension Parish LA Industrial Development Board Revenue (IMTT-Geismar Project) VRDO 0.160% 4/9/12 1,000 1,000 Bi-State Development Agency of the Missouri- Illinois Metropolitan District Revenue VRDO 0.170% 4/9/12 400 400 Buffalo NY Municipal Water System Revenue VRDO 0.180% 4/9/12 250 250 California Statewide Communities Development Authority Revenue (Redlands Community Hospital) VRDO 0.170% 4/9/12 300 300 Clackamas County OR Hospital Facility Authority Revenue (Legacy Health System) VRDO 0.190% 4/9/12 100 100 Clark County NV Industrial Development Revenue (Southwest Gas Corp.) VRDO 0.170% 4/9/12 500 500 Cleveland-Cuyahoga County OH Port Authority Revenue (SPC Buildings 1 & 3 LLC) VRDO 0.180% 4/9/12 240 240 Cobb County GA Hospital Authority Revenue (Equipment Pool Project) VRDO 0.190% 4/9/12 100 100 Colorado Health Facilities Authority Revenue (Evangelical Lutheran Good Samaritan Society Project) VRDO 0.170% 4/9/12 250 250 Connecticut Health & Educational Facilities Authority Revenue (Yale University) VRDO 0.160% 4/9/12 400 400 Curators of the University of Missouri System Facilities Revenue VRDO 0.170% 4/9/12 1,250 1,250 Delaware River Port Authority Pennsylvania & New Jersey Revenue VRDO 0.180% 4/9/12 900 900 District of Columbia Revenue (Georgetown University) VRDO 0.170% 4/9/12 100 100 Fairfax County VA Economic Development Authority Resource Recovery Revenue (Lorton Arts Foundation Project) VRDO 0.200% 4/9/12 100 100 Greenville County SC Hospital System Revenue VRDO 0.160% 4/9/12 250 250 Hanover County VA Economic Development Authority Revenue (Bon Secours Health System Inc.) VRDO 0.200% 4/9/12 130 130 Harris County TX Cultural Education Facilities Finance Corp. Hospital Revenue (Memorial Hermann Healthcare System) VRDO 0.160% 4/9/12 700 700 Harris County TX Cultural Education Facilities Finance Corp. Medical Facilities Revenue (Baylor College of Medicine) VRDO 0.170% 4/9/12 500 500 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.180% 4/9/12 50 50 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.200% 4/9/12 300 300 Illinois Finance Authority Revenue (Carle Foundation) VRDO 0.130% 4/9/12 340 340 Illinois Finance Authority Revenue (Ingalls Health System) VRDO 0.170% 4/9/12 605 605 Illinois Finance Authority Revenue (Little Co. of Mary Hospital & Health Care Centers) VRDO 0.190% 4/9/12 200 200 Illinois Finance Authority Revenue (Museum of Science & Industry) VRDO 0.180% 4/9/12 145 145 Indiana Development Finance Authority Educational Facilities Revenue (Indianapolis Museum of Art Inc. Project) VRDO 0.190% 4/9/12 200 200 Indiana Educational Facilities Authority Revenue (Wabash College) VRDO 0.200% 4/9/12 200 200 Indiana Finance Authority Health System Revenue (Sisters of St. Francis Health Services Inc. Obligated Group) VRDO 0.180% 4/9/12 315 315 Indiana Finance Authority Revenue (Lease Appropriation) VRDO 0.160% 4/9/12 160 160 Kentucky Economic Development Finance Authority Hospital Revenue (Baptist Healthcare System Obligated Group) VRDO 0.150% 4/9/12 265 265 Lincoln County WY Pollution Control Revenue (PacifiCorp Project) VRDO 0.190% 4/9/12 200 200 Los Angeles CA Wastewater System Revenue VRDO 0.170% 4/9/12 230 230 Loudoun County VA Industrial Development Authority Revenue (Howard Hughes Medical Institute) VRDO 0.160% 4/9/12 500 500 Louisiana Public Facilities Authority Hospital Revenue (Franciscan Missionaries) VRDO 0.180% 4/9/12 125 125 Maine Health & Higher Educational Facilities Authority Revenue (Bowdoin College) VRDO 0.180% 4/9/12 170 170 Maryland Health & Higher Educational Facilities Authority Revenue (University of Maryland Medical System) VRDO 0.170% 4/9/12 500 500 Massachusetts Development Finance Agency Revenue (Simmons College) VRDO 0.190% 4/9/12 500 500 Massachusetts Health & Educational Facilities Authority Revenue (Bentley College) VRDO 0.170% 4/9/12 200 200 Massachusetts Health & Educational Facilities Authority Revenue (Dana Farber Cancer Institute) VRDO 0.160% 4/9/12 100 100 Massachusetts Health & Educational Facilities Authority Revenue (MIT) VRDO 0.180% 4/9/12 1,000 1,000 Metropolitan Atlanta GA Rapid Transportation Authority Georgia Sales Tax Revenue VRDO 0.190% 4/9/12 525 525 Miami-Dade County FL Special Obligation Revenue (Juvenile Courthouse Project) VRDO 0.160% 4/9/12 500 500 Michigan Hospital Finance Authority Revenue (Henry Ford Health System) VRDO 0.190% 4/9/12 400 400 Middletown OH Hospital Facilities Revenue (Atrium Medical Center) VRDO 0.180% 4/9/12 145 145 Mississippi Business Finance Corp. Health Care Facilities Revenue (Rush Medical Foundation Project) VRDO 0.160% 4/9/12 100 100 Missouri Health & Educational Facilities Authority Health Facilities Revenue (BJC Health System) VRDO 0.170% 4/9/12 500 500 Missouri Health & Educational Facilities Authority Health Facilities Revenue (SSM Health Care) VRDO 0.180% 4/9/12 995 995 Nassau NY Health Care Corp. VRDO 0.150% 4/9/12 250 250 New Jersey Health Care Facilities Financing Authority Revenue (Hospital Capital Asset Pooled Program) VRDO 0.170% 4/9/12 200 200 New Jersey Transportation Trust Fund Authority Transportation System Revenue VRDO 0.170% 4/9/12 400 400 New York City NY GO VRDO 0.170% 4/9/12 100 100 New York City NY GO VRDO 0.170% 4/9/12 300 300 New York City NY Housing Development Corp. Multi-Family Rental Housing Revenue (Carnegie Park) VRDO 0.150% 4/9/12 400 400 New York City NY Housing Development Corp. Multi-Family Rental Housing Revenue (Monterey) VRDO 0.150% 4/9/12 200 200 New York City NY Housing Development Corp. Multi-Family Rental Housing Revenue (One Columbus Place Development) VRDO 0.180% 4/9/12 100 100 New York City NY Housing Development Corp. Multi-Family Rental Housing Revenue (West End Towers) VRDO 0.180% 4/9/12 300 300 New York City NY Industrial Development Agency Civic Facility Revenue (New York Law School) VRDO 0.190% 4/9/12 235 235 New York State Dormitory Authority Revenue (Royal Charter Properties) VRDO 0.150% 4/9/12 750 750 New York State Dormitory Authority Revenue (St. John's University) VRDO 0.180% 4/9/12 250 250 New York State Housing Finance Agency Housing Revenue (10 Liberty Street) VRDO 0.150% 4/9/12 265 265 New York State Housing Finance Agency Housing Revenue (125 West 31st Street) VRDO 0.170% 4/9/12 600 600 New York State Housing Finance Agency Housing Revenue (160 West 62nd Street) VRDO 0.170% 4/9/12 1,100 1,100 New York State Housing Finance Agency Housing Revenue (20 River Terrace Housing) VRDO 0.170% 4/9/12 200 200 New York State Housing Finance Agency Housing Revenue (320 West 38th Street) VRDO 0.170% 4/9/12 500 500 New York State Housing Finance Agency Housing Revenue (70 Battery Place) VRDO 0.180% 4/9/12 100 100 New York State Housing Finance Agency Housing Revenue (Clinton Green - South) VRDO 0.170% 4/9/12 125 125 New York State Housing Finance Agency Housing Revenue (Clinton Green North) VRDO 0.170% 4/9/12 400 400 New York State Housing Finance Agency Housing Revenue (Clinton Park) VRDO 0.160% 4/9/12 250 250 New York State Housing Finance Agency Housing Revenue (East 84th Street) VRDO 0.180% 4/9/12 300 300 New York State Housing Finance Agency Housing Revenue (Gotham West Housing) VRDO 0.170% 4/9/12 500 500 New York State Housing Finance Agency Housing Revenue (West 38th Street) VRDO 0.170% 4/9/12 400 400 North Carolina Capital Facilities Finance Agency Revenue (YMCA of the Triangle) VRDO 0.180% 4/9/12 250 250 North Carolina Medical Care Commission Health Care Facilities Revenue (WakeMed) VRDO 0.200% 4/9/12 500 500 North Texas Tollway Authority System Revenue VRDO 0.200% 4/9/12 450 450 Oakland University of Michigan Revenue VRDO 0.190% 4/9/12 100 100 Ohio Air Quality Development Authority Revenue (Dayton Power & Light Co. Project) VRDO 0.200% 4/9/12 115 115 Ohio Higher Educational Facility Commission Revenue (University Hospitals Health System Inc.) VRDO 0.170% 4/9/12 675 675 Ohio State University General Receipts Revenue VRDO 0.150% 4/9/12 1,300 1,300 Ohio State University General Receipts Revenue VRDO 0.170% 4/9/12 100 100 Oregon Health Sciences University Revenue VRDO 0.180% 4/9/12 250 250 Piedmont SC Municipal Power Agency Revenue VRDO 0.160% 4/9/12 250 250 Russell County VA Industrial Development Authority Hospital Revenue (STS Health Alliance) VRDO 0.170% 4/9/12 100 100 Salem OH Hospital Facilities Revenue (Salem Community Hospital Project) VRDO 0.190% 4/9/12 105 105 Salem OR Hospital Facility Authority Revenue (Salem Hospital Project) VRDO 0.180% 4/9/12 250 250 Smyth County VA Industrial Development Authority Hospital Revenue VRDO 0.150% 4/9/12 250 250 South Placer CA Wastewater Authority Revenue VRDO 0.160% 4/9/12 250 250 St. Joseph MO Industrial Development Authority Health Facilities Revenue (Heartland Regional Medical Center) VRDO 0.170% 4/9/12 250 250 Syracuse NY Industrial Development Agency Civic Facility Revenue (Syracuse University Project) VRDO 0.170% 4/9/12 250 250 Tarrant County TX Cultural Education Facilities Finance Corp. Hospital Revenue (Scott & White Healthcare Project) VRDO 0.200% 4/9/12 700 700 Texas Department of Housing & Community Affairs Single Family Revenue VRDO 0.200% 4/9/12 300 300 Texas Department of Housing & Community Affairs Single Family Revenue VRDO 0.200% 4/9/12 500 500 Texas Department of Housing & Community Affairs Single Family Revenue VRDO 0.200% 4/9/12 380 380 Texas Department of Housing & Community Affairs Single Family Revenue VRDO 0.200% 4/9/12 90 90 Torrance CA Hospital Revenue (Torrance Memorial Medical Center) VRDO 0.170% 4/9/12 200 200 University of South Florida Financing Corp. COP VRDO 0.190% 4/9/12 500 500 Utah Housing Corp. Single Family Mortgage Revenue VRDO 0.180% 4/9/12 250 250 Utah Housing Corp. Single Family Mortgage Revenue VRDO 0.180% 4/9/12 250 250 Virginia Small Business Financing Authority Health Facilities Revenue (Bon Secours Health System Inc.) VRDO 0.180% 4/9/12 100 100 Warren County KY Revenue (Western Kentucky University Student Life Foundation Inc. Project) VRDO 0.200% 4/9/12 100 100 Warren County KY Revenue (Western Kentucky University Student Life Foundation Inc. Project) VRDO 0.200% 4/9/12 275 275 6 Washington County PA Authority Revenue (Girard Estate Project) VRDO 0.200% 4/9/12 100 100 Washington Health Care Facilities Authority Revenue (MultiCare Health System) VRDO 0.170% 4/9/12 200 200 Washington Health Care Facilities Authority Revenue (Swedish Health Services) VRDO 0.170% 4/9/12 500 500 Washington Higher Education Facilities Authority Revenue (Bastyr University Project) VRDO 0.150% 4/9/12 100 100 Washington Housing Finance Commission Non- profit Housing Revenue (Rockwood Retirement Communities Program) VRDO 0.190% 4/9/12 100 100 West Virginia Hospital Finance Authority Hospital Revenue (Charleston Area Medical Center Inc.) VRDO 0.170% 4/9/12 300 300 Whittier CA Health Facility Revenue (Presbyterian Intercommunity Hospital) VRDO 0.160% 4/9/12 200 200 Wisconsin Health & Educational Facilities Authority Revenue (Aurora Health Care Inc.) VRDO 0.180% 4/9/12 325 325 Total Tax-Exempt Municipal Bonds (Cost $37,450) Market Value Shares ($000) Money Market Funds (2.2%) 7 Vanguard Municipal Cash Management Fund (Cost $25,087) 0.160% 25,086,854 Total Investments (99.0%) (Cost $1,122,759) Other Assets and Liabilities - Net (1.0%) Net Assets (100%) 1 Represents annualized yield at date of purchase for discount securities, and coupon for coupon-bearing securities. 2 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury in exchange for senior preferred stock. 3 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. 4 Adjustable-rate security. 5 Security exempt from registration under Section 4(2) of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration only to dealers in that program or other "accredited investors." At March 31, 2012, the aggregate value of these securities was $136,162,000, representing 12.0% of net assets. 6 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At March 31, 2012, the aggregate value of these securities was $4,710,000, representing 0.4% of net assets. 7 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. A. Security Valuation: Securities are valued at amortized cost, which approximates market value. Investments in Vanguard Municipal Cash Management Fund are valued at that fund’s net asset value. B. Repurchase Agreements: The portfolio may enter into repurchase agreements. Securities pledged as collateral for repurchase agreements are held by a custodian bank until the agreements mature. Each agreement requires that the market value of the collateral be sufficient to cover payments of interest and principal. In the event of default or bankruptcy by the other party to the agreement, the fund may sell or retain the collateral; however, such action may be subject to legal proceedings. C. Various inputs may be used to determine the value of the portfolio's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—
